Y          OFFICE OF THE ATTORNEY         GENERAL. OF TEXAS       ”
                                 AUSTIN
                                                              /




      Hon. v. c. *s~r~bail, ab
      Texea SO11 aanrervation
      2. a. Box 191
      Temple, Texas
      Dear Sir:


                upon re-5xaRin5tfo
      addressed to you under d
      to the request oontaiasd
      we find that the languag
    . page 4 thereaf is too b                   .to wead woh pare-
      grfipIls
             60 that a4
                                                  ruwlaretobe
                                                ture nde a0 epeaifia




      in this pmtlaular bill .a0 oridsnae th5t the LegistatU~
      faten&ed the term *aonttatgent~xp5aseu* in any otbsr then
      Its Qrdiaery and uauclls~nft%iwmOo~.
                                                                a97


Hon. V. Q. lkrsball,Page 8.



ror apeoirlapurposee~ em exhwmted,   the State Soil Conserve-
tion Board Is rithoutp6wer or authority to apead aoatlngent
funds to supplement bad .lteas,tho oontingentmoneyr,going
not,to lupplaaentmanaerated ltuas or purposes for rhiah
speoiflo prorlsloahar bean aado by the Laglrlature,but to
take oars or itom of oxpemm.for whlah pro~ialon   baa not
been nmde by the Leglslature.a     _
          uith the wbstitabioa of the above far the two
'mragraphr mentioned, the orlglnnl opiaion rtandr ar'wrlttan.




                          BY
                                    R. Iv. relrehild
                                          Assl8tent